Title: To George Washington from Thomas Wharton, Jr., 23 January 1778
From: Wharton, Thomas Jr.
To: Washington, George

 

Sir
Lancaster [Pa.] January 23rd 1778

A controversy having arisen, in this borough, between a tavern-keeper and one of the officers which your Excellency permitted to come out of philadelphia with cloathing for the British and Hessian prisoners, about the price to be paid for the provisions with which the officer had been supplied—Lieutenant Patterson laid the bill, together with his own, before the Council, who sent for the tavern keeper, examined into the complaint, and were satisfied that, altho the charge was high, it was no more than is now charged to all travellers for such articles. But it seems the officer expect a considerable abatement is to be made in consideration of his paying in gold and silver: Against this there is a positive penal law of the state, intended to prevent, as much as possible, the depreciation of the continental currency—And congress have ordered into close confinement one of the philadelphia quaker prisoners, in Virginia, for having sent a few half Joe’s to this borough and had them sold at an advanced price for continental money.
The officer also pleads that it is stipulated with you, that provisions are to be supplied to them at reasonable rates: The Council are of opinion that this is done when they are supplied at the rates which are charged to our own officers travelling the same road; but, were it otherwise, we have no authority to make regulations of prices and to compel a supply in such cases. Lieutenant patterson represents, that on the officer being informed of this opinion he has determined to return back immediately, which obliges me to trouble Your Excellency with this representation of the facts.
